DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 5/9/22 is acknowledged.
Claims 13-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 701A, 701B, 702A, 702B, 902A, 902B, 902C and 902D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 701, 702 and 902.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
With respect to claim 1, “galvanized” [line 5] is spelled wrong.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims -- are rejected under 35 U.S.C. 103 as being unpatentable over CN 206036703.
With respect to claim 1, CN 206036703 discloses an apparatus for providing a light source, comprising: a lighting panel [figure 3] comprising a housing [2] comprising an outer wall, having a front surface and a rear surface [figures 3, 8]; said front surface defining a cavity [figure 8], said cavity comprising a light source [11] therein; wherein said apparatus further comprises a cover [1], securable to said rear surface of said housing [2], said cover [1] being configured to conform to said rear surface of said housing [2].  
CN 206036703 does not disclose the device is used in a building.  It would have been well within the skill of one versed in the art at the time the invention was made to use the device of CN 206036703 in any area needing illumination including as a light source for a building.  
CN 206036703 does not disclose the cover is formed of galvanized steel.  Galvanized steel is a well-known, inexpensive and resistant to rust.  It would have been well within the skill of one versed in the art at the time the invention was made to form the cover from galvanized steel in the device of CN 206036703 to form the device inexpensively and prevent rusting of the device.
With respect to claim 2, CN 206036703 does not disclose said cover is zinc-dipped.  Applying zinc to iron or steel elements is a known way to provide a protective buffer from moisture and oxygen and make the metal resistant to rust.  It would have been well within the skill of one versed in the art at the time the invention was made to dip the cover in zinc in the device of CN 206036703 to prevent rusting of the device.
 With respect to claim 3, CN 206036703 does not explicitly disclose the thicknesses of the cover and the housing but does show these elements as having a similar thickness in figure 5.  It would have been well within the skill of one versed in the art at the time the invention was made to form the housing and the cover of CN 206036703 to have substantially similar thicknesses so that the parts would have similar mechanical properties such a flexibility.  
With respect to claim 4, CN 206036703 discloses a securing means for securing said cover [1] to said housing [2; see translation, page 3, line 11: “the outer shell is bucked on the inner shell”].  
With respect to claim 5 and 6, CN 206036703 discloses the securing means is a buckle not the recited flexible tab.  It would have been well within the skill of one versed in the art at the time the invention was made to secure the housing to the cover of CN 206036703 using a flexible tab that is resiliently biased such that, when fitted to said housing, said flexible tab grips said housing as such would provide a firm connection between the parts.
With respect to claim 7, CN 206036703 discloses the securing comprises a fastener [see translation, page 3, line 11: “the outer shell is bucked on the inner shell” a buckle is implied].  
With respect to claim 8, CN 206036703 discloses said fastener is a buckle not the recited comprises a clip mechanism.  It would have been well within the skill of one versed in the art at the time the invention was made to secure the housing to the cover of CN 206036703 using a clip mechanism as such would provide a firm connection between the parts.
With respect to claim 9, CN 206036703 discloses said fastener is a buckle not the recited plurality of screws.  It would have been well within the skill of one versed in the art at the time the invention was made to secure the housing to the cover of CN 206036703 using a plurality of screws as such would provide a firm connection between the parts.

With respect to claim 10, CN 206036703 does not disclose said front surface and said rear surface comprise a painted material having light-reflecting properties.  Reflective paint reduces light loss and can prevent overheating.  It would have been well within the skill of one versed in the art at the time the invention was made to form the front surface and said rear surface from a painted material having light-reflecting properties in the device of CN 206036703 to reduces light loss and can prevent overheating of the device.
With respect to claim 11, CN 206036703 does not disclose the cover further comprises a visual indentation.  It is well known to put markings/stampings including a company logo, patent number, identification of the country of origin, and a maximum wattage on a lamp device.  It would have been well within the skill of one versed in the art at the time the invention was made to place a visual indentation on the cover of device of CN 206036703 to give the user information about the device to increase safety or give information about the device.
With respect to claim 12, CN 206036703 does not disclose the device is used in combination with the ceiling of a building.  It would have been well within the skill of one versed in the art at the time the invention was made to use the device of CN 206036703 in any area needing illumination including as a light source in combination with the ceiling of a building.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyer (2009/0034247) discloses a lighting panel apparatus comprising a housing [30] and a cover [20], however the light source [52] is not in the housing [30].
Rabin et al. (11,339,949) discloses a ceiling lighting apparatus [100] comprising a housing [130] and a cover [110], however the cover does not conform to the rear surface of the housing.
Neer (5,222,801) discloses a ceiling lighting apparatus [100] comprising a housing [42] and a cover [48]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875